Broyles, C. J.
The defendant was sued on certain promissory notes which she and her husband jointly signed. There were no *196indications on tbe notes that she signed them as surety only, but she pleaded that she signed them as surety for her husband and that the contracts, under the law, were unenforceable against her. The evidence upon the trial amply authorized a finding that the money obtained upon' the notes was borrowed by the defendant and her husband for their joint benefit and that she was liable therefor. The charge of the court was a full, fair, and correct presentation of the law of the case, and was not subject to any of the exceptions taken. The verdict was authorized by the evidence, and the court did not err in refusing to grant a new trial.

Judgment affirmed.

Luke and Bloodworih, JJ., concur.